UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer ý Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 4, 2009, 202.7 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4T. Controls and Procedures 29 PARTII– OTHER INFORMATION Item 1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item6. Exhibits 32 ` SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 1 PARTI FINANCIAL INFORMATION Item1.Condensed Consolidated Financial Statements. HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of March 31, 2009 and December 31, 2008 (UNAUDITED) March 31, 2009 December 31, 2008 (In thousands, except per share amounts) ASSETS Investment property, net $ 2,360,172 $ 2,374,007 Investments in unconsolidated entities 382,397 364,374 Cash and cash equivalents 208,105 39,927 Restricted cash and marketable securities 8,509 19,732 Distributions receivable 1,754 5,275 Tenant and other receivables 45,750 43,012 Intangible lease assets, net 349,436 370,049 Deferred leasing costs, net 48,189 47,982 Deferred financing costs, net 8,769 8,993 Other assets 2,831 7,086 TOTAL ASSETS $ 3,415,912 $ 3,280,437 LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ 81,390 $ 93,364 Due to affiliates 3,497 9,515 Intangible lease liabilities, net 106,733 112,371 Other liabilities 19,095 21,643 Interest rate swap contracts 105,178 116,074 Participation interest liability 45,391 45,419 Distributions payable 32,720 32,990 Notes payable 1,730,501 1,529,842 Total liabilities 2,124,505 1,961,218 Commitments and contingencies (Note 10) Equity: Shareholders’ equity: Preferred shares, $.001par value; 500,000 preferred shares authorized, none issued oroutstanding as ofMarch 31, 2009 and December 31, 2008 — — Common shares, $.001par value; 1,500,000 common shares authorized as of March 31, 2009 andDecember 31, 2008; 202,084 and 201,743 common shares issued and outstanding as of March 31, 2009 and December 31, 2008, respectively 202 202 Additional paid-in capital 1,597,504 1,629,033 Retained deficit (300,454 ) (303,323 ) Accumulated other comprehensive loss (5,845 ) (6,693 ) Shareholders’ equity 1,291,407 1,319,219 Noncontrolling interests — — Total equity 1,291,407 1,319,219 TOTAL LIABILITIES AND EQUITY $ 3,415,912 $ 3,280,437 See notes to the condensed consolidated financial statements. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2009 and 2008 (UNAUDITED) 2009 2008 Revenues: (In thousands, except per share amounts) Rental revenue $ 85,349 $ 64,800 Other revenue 6,673 5,334 Total revenues 92,022 70,134 Expenses: Property operating expenses 22,472 18,283 Real property taxes 12,428 9,764 Property management fees 2,088 1,585 Depreciation and amortization 31,779 25,381 Asset management and acquisition fees 4,614 8,410 Organizational and offering expenses — 1,918 General and administrative expenses 1,453 1,280 Total expenses 74,834 66,621 Income before other income (expenses), provision for income taxes and equity in losses of unconsolidated entities, net 17,188 3,513 Other income (expenses): Gain (loss) on derivative instruments, net 10,896 (27,445 ) Other losses (11 ) (2 ) Interest expense (22,587 ) (18,052 ) Interest income 279 1,249 Income (loss) before provision for income taxes and equity in losses of unconsolidated entities, net 5,765 (40,737 ) Provision for income taxes (259 ) (515 ) Equity in losses of unconsolidated entities, net (1,701 ) (1,935 ) Net income (loss) 3,805 (43,187 ) Less: Net income attributable to noncontrolling interests (936 ) (643 ) Net income (loss) attributable to common shareholders $ 2,869 $ (43,830 ) Basic and diluted income(loss) per common share: Income (loss) per common share $ 0.01 $ (0.27 ) Weighted average number of common shares outstanding 201,428 165,144 See notes to the condensed consolidated financial statements. 3 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Three Months Ended March 31, 2009 and 2008 (UNAUDITED) Hines Real Estate Investment Trust, Inc. Total Common Shares Amount Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Noncontrolling Interests BALANCE, January 1, 2009 $ 1,319,219 201,743 $ 202 $ 1,629,033 $ (303,323 ) $ (6,693 ) $ — Issuance of common shares 71,357 7,019 7 71,350 — — — Redemption of common shares (66,605 ) (6,678 ) (7 ) (66,598 ) — — — Distributions declared (32,720 ) — — (31,784 ) — — (936 ) Selling commissions and dealer manager fees (4,497 ) — — (4,497 ) — — — Comprehensive income (loss) Net Income 3,805 — — — 2,869 — 936 Other comprehensive income – Foreign currency translation adjustment 848 — 848 Total Comprehensive Income 4,653 — BALANCE, March 31, 2009 $ 1,291,407 202,084 $ 202 $ 1,597,504 $ (300,454 ) $ (5,845 ) $ — BALANCE, January 1, 2008 $ 1,233,276 159,409 $ 159 $ 1,358,523 $ (137,915 ) $ 12,509 $ — Issuance of common shares 124,829 11,907 12 124,817 — — — Redemption of common shares (9,398 ) (987 ) (1 ) (9,397 ) — — — Distributions declared (26,337 ) — — (25,694 ) — — (643 ) Selling commissions and dealer manager fees (9,870 ) — — (9,870 ) — — — Other offering costs, net (1,556 ) — — (1,556 ) — — — Comprehensive income (loss) Net Loss (43,187 ) — — — (43,830 ) — 643 Other comprehensive income – Foreign currency translation adjustment (2,148 ) — (2,148 ) Total Comprehensive Loss (45,335 ) — BALANCE, March 31, 2008 $ 1,265,609 170,329 $ 170 $ 1,436,823 $ (181,745 ) $ 10,361 $ — See notes to the condensed consolidated financial statements. 4 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2009 and 2008 (UNAUDITED) 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: (In thousands) Net income (loss) $ 3,805 $ (43,187 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 30,277 24,768 Non-cash compensation expense 10 9 Equity in losses of unconsolidated entities, net 1,701 1,935 Distributions received from unconsolidated entities 445 436 Accrual of organizational and offering expenses — 1,918 Other losses 11 2 (Gain) loss on derivative instruments (10,896 ) 27,445 Net change in operating accounts (29,938 ) (12,924 ) Net cash provided by (used in) operating activities (4,585 ) 402 CASH FLOWS FROM INVESTING ACTIVITIES: Investments in unconsolidated entities (18,619 ) — Distributions received from unconsolidated entities in excess of equity in earnings 7,103 7,217 Investments in property (1,752 ) (149,700 ) Investments in master leases — (1,918 ) Master lease rent receipts 721 1,546 Additions to other assets — (30,000 ) Deposit proceeds from pending land sale 803 — (Increase) decrease in restricted cash and marketable securities 11,268 (3,307 ) Acquired lease intangibles — (58,837 ) Net cash used in investing activities (476 ) (234,999 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) in other liabilities (50 ) 130 Proceeds from issuance of common stock 53,194 111,202 Redemptions of common shares (63,451 ) (9,397 ) Payments of selling commissions and dealer manager fees (4,478 ) (9,524 ) Payments of organizational and offering expenses (9 ) (3,879 ) Distributions paid to shareholders and noncontrolling interests (15,701 ) (11,305 ) Proceeds from notes payable 204,000 63,000 Payments on notes payable (259 ) (4,033 ) Additions to deferred financing costs (128 ) (1,937 ) Increase in security deposit liability 298 — Net cash provided by financing activities 173,416 134,257 Effect of exchange rate changes on cash (177 ) (191 ) Net change in cash and cash equivalents 168,178 (100,531 ) Cash and cash equivalents, beginning of period 39,927 152,443 Cash and cash equivalents, end of period $ 208,105 $ 51,912 See notes to the condensed consolidated financial statements 5 HINES REAL ESTATE INVESTMENT TRUST, INC. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three Months Ended March 31, 2009 and 2008 (UNAUDITED) 1.Organization The accompanying interim unaudited condensed consolidated financial information hasbeen prepared according to the rules and regulations of the Securities and ExchangeCommission. Certain information and footnote disclosures normally included infinancial statements prepared in accordance with accounting principles generallyaccepted in the United States of America (“GAAP”) have been condensed or omittedaccording to such rules and regulations. For further information, refer to thefinancial statements and footnotes for the year ended December31, 2008 includedin Hines Real Estate Investment Trust, Inc.’s Annual Report on Form10-K.In the opinion of management, all adjustments and eliminations, consisting only ofnormal recurring adjustments, necessary to present fairly and in conformity with GAAPthe financial position of Hines Real Estate Investment Trust, Inc. as ofMarch 31, 2009 and December31, 2008, and the results of operations and cashflows for the three months ended March 31, 2009 and 2008 have been included. Theresults of operations for such interim periods are not necessarily indicative of theresults for the full year. Hines Real Estate Investment Trust, Inc., a Maryland corporation (“Hines REIT” and, together with its consolidated subsidiaries, the “Company”), was formed on August5, 2003 under the General Corporation Law of the state of Maryland for the purpose of engaging in the business of investing in and owning interests in real estate. Beginning with its taxable year ended December 31, 2004, the Company operated and intends to continue to operate in a manner to qualify as a real estate investment trust (“REIT”) for federal income tax purposes. The Company is structured as an umbrella partnership REIT under which substantially all of the Company’s current and future business is and will be conducted through its majority-owned subsidiary, Hines REIT Properties, L.P. (the “Operating Partnership”). Hines REIT is the sole general partner of the Operating Partnership. Subject to certain restrictions and limitations, the business of the Company is managed by Hines Advisors Limited Partnership (the “Advisor”), an affiliate of Hines Interests Limited Partnership (“Hines”), pursuant to the advisory agreement between the Company and the Advisor. Public Offerings Hines REIT commenced its initial public offering on June18, 2004 through which it raised $527.5 million. The Company commenced its second public offering (the “Second Offering”) on June19, 2006through which it raised approximately $1.5 billion of gross proceeds prior to its expiration on June 30, The Company commenced its third public offering (the “Third Offering”) on July 1, 2008 pursuant to which it is offering up to $3.5 billion in shares of common stock including $500.0 million in shares of common stock under its dividend reinvestment plan.As of March 31, 2009, Hines REIT had raised $224.2 million in proceeds through the Third Offering. In addition, from April 1 through May 4, 2009, Hines REIT received gross offering proceeds of $43.4million from the sale of 4.4 million common shares. Hines REIT contributes all net proceeds from its public offerings to the Operating Partnership in exchange for partnership units in the Operating Partnership. As of March 31, 2009 and December31, 2008, Hines REIT owned a 97.1% and 97.3%, respectively, general partner interest in the Operating Partnership. Noncontrolling Interests Hines 2, an affiliate of Hines, owned a 0.5% interest in the Operating Partnership as of March 31, 2009 and December 31, 2008, respectively. In addition, another affiliate of Hines, HALP Associates Limited Partnership (“HALP”) owned a 2.4% and 2.2% limited partnership interest in the Operating Partnership as of March 31, 2009 and December 31, 2008, respectively, which is a profits interest (the “Participation Interest”). See Note 7 for additional information regarding the Participation Interest. Investment Property As of March31, 2009, the Company owned direct and indirect investments in 63 properties. These properties consisted of 45 U.S. office properties, one mixed-use office and retail complex in Toronto, Ontario, one industrial property in Dallas, Texas, four industrial properties in Brazil and a portfolio of 12 grocery-anchored shopping centers located in five states throughout the southeastern United States (the “Grocery-Anchored Portfolio”). 6 2.Summary of Significant Accounting Policies Described below are certain of the Company’s significant accounting policies. The disclosures regarding several of the policies have been condensed or omitted in accordance with interim reporting regulations specified by Form 10-Q. Please see the Company’s Annual Report on Form 10-K for a complete listing of all of its significant accounting policies. Basis of Presentation The condensed consolidated financial statements of the Company included in this quarterly report include the accounts of Hines REIT, the Operating Partnership (over which Hines REIT exercises financial and operating control) and the Operating Partnership’s wholly-owned subsidiaries (see Note3), as well as the related amounts ofnoncontrolling interests. All intercompany balances and transactions have been eliminated in consolidation. Impairment of Investment Property Real estate assets are reviewed for impairment each reporting period if events or changes in circumstances indicate that the carrying amount of the individual property may not be recoverable. In such an event, a comparison will be made of the current and projected operating cash flows of each property on an undiscounted basis to the carrying amount of such property.If the carrying amount exceeds the undiscounted cash flows, it would be written down to theestimated fair value to reflect impairment in the value of the asset.
